Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 5, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/3/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims
Claims 1-11 were previously pending and subject to a final office action mailed December 21, 2020.  Claims 1-6 and 10 were amended and claims 7-9 and 11 were left as previously presented.  Claims 1-11 are currently pending and subject to the non-final office action below.

Response to Arguments
Applicant's arguments filed on February 8, 2021 concerning the previous rejections of claims 1-11 under 35 USC 101 have been fully considered but are not persuasive. 
Examiner respectfully notes that the test to subject matter eligibility under 35 USC 101 for product and process: first, determine whether the claims are directed to a process, machine, manufacture, or composition of matter. Second, (Step 2A Prong 1) determining whether the claims are directed to a law of nature, a natural phenomenon, or abstract idea (judicially recognized exceptions). Third, (step 2 A prong 2) determine whether the claims recite additional elements that integrate the judicial exception into a practical application. Fourth, (step 2B) determining whether the claims recite additional elements that amount to significantly more than the judicial exception.
Applicant argues that the claims result in a practical solution of calculating different fee for a printer including the material consumed. In response, Examiner states that the invention is just using a formula to calculate cost and the problem solved does not specifically arise from technology. For example, as stated in claim 11 material A has the property of being difficult to clean and has an associated cost A while material B is associated with a cost B having a property of easier to clean it is a very generic way of assigning prices for each item. The cost may be calculated specific to 3D printer related factors, however the apparatus merely receives and evaluates data with no further functionality. The “consumable material” and “3D printer”, are just field of use type of additional element that do not place the claims (1-10) eligible under 35 USC 101 prong 2.  

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receive print data from the terminal apparatus; determine, based on the print data, whether the print data is to be transmitted; based on the determination, transmit the print data; obtain a usage amount of consumable material; store a unit price management table to be used in calculating a cost for usage, wherein the unit price management table includes a consumable supply column, a basic fee column, and a unit price column, the consumable supply column lists a plurality of consumable materials used, the unit price column lists a separate unit price to be charged per unit usage amount for each one of the plurality of consumable materials listed in the consumable supply column, and-2-Application No. 15/989,616 the basic fee column additionally lists a separate basic fee to be charged regardless of a usage amount for each one of the plurality of consumable materials listed in the 
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human using a generic computer component under organizing human activity (sales activities). That is, other than reciting “forming apparatus”, “processor”, “3D printer”, “2D printer” and “management apparatus”, nothing in the claim element precludes the steps from practically being performed by a human using a generic computer component. For example, “receive”, “determine”, “transmit”, “obtain”, “store”, “calculate” and “transmit” in the context of this claim encompasses the user to manually set a unit price for a material usage, setting a fee for the material used and calculating a cost to be charged per usage of material. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite four additional elements- a “non-transitory computer readable medium”, “processor”, “forming apparatus”, “2D printer” and “3D printer” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the “consumable material”, “2D printer” and “3D printer” are additional elements that just a field of use elements. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The limitations of the dependent claims 2-9 and 11 further describe the identified abstract idea. In addition, the limitations of claims 2-3, and 7-9 define how the fee is determined for the usage of the material which further describes the abstract idea. The generic computer components (processor and 3 D printer) of claims 4-6 and 11 merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chatow et al. referred herein as Chatow (U.S. Patent Application Publication No. 2013/0054491) in view of Hagiwara (U.S. Patent Application Publication No. 2008/0010175).
As to claims 1 and 10, Chatow teaches an apparatus and a non-transitory computer readable medium comprising:
receive print data from the terminal apparatus; (para 41 “At 330, a print order analyzer of the print order hub can receive a print order from a client computer. The print order 
determine, based on the print data, whether the print data is to be transmitted to the 3D printer or to the 2D printer; (para 20 and 41, the print data includes number of copies to be printed using a printer (i.e. 2D printer))
based on the determination, transmit the print data to the 3D printer or the 2D printer; (para 43 “At 360, a determination can be made as to whether to execute the print order. The determination can be based, for example, on a response to the total cost provided to the client computer. If the determination at 360 is negative (e.g., NO), in some examples, the method can return to 330. In other examples (not shown), the method can end. If the determination at 360 is positive (e.g., YES) the method 300 can proceed to 370.”)
obtain a usage amount of consumable material from the 2D printer; (para 20 “The print order can include specifications for printing, such as paper type (e.g., size, whiteness, weight, gloss, etc.), ink type, (e.g., 4 color, 6 color, black and white, etc.) binding (e.g., book binding, magazine binding, loose leaf, etc.), printing style (e.g., single-sided, duplex, etc.), finishing (e.g., varnish, laminate), language, etc.” para 21 “Referring back to FIG. 1, the print order can be provided to the print order system 4 from a client computer 18 employed by a user 20. In one example, the client computer 18 can 
store a unit price management table to be used in calculating a cost for using the 2D printer, (para 14 and fig. 2 and 3, show that different job types are assigned a specific cost) 
wherein the unit price management table includes a consumable supply column, and a unit price column, (para 14, show that the price table includes a color vs black and white print (i.e. consumable supply column) and price per unit of time or paper (i.e. unit price column)) 
the consumable supply column lists a plurality of consumable materials used in the 2D printer, (para 14)
the unit price column lists a separate unit price to be charged per unit usage amount for each one of a-the plurality of consumable materials listed in the consumable supply column, (para 14 and 23 “The print order analyzer 24 can determine and/or estimate the weight of the package needed to ship the print order based on the number of pages 
calculate a cost to be charged for use of the 2D printer using the same unit price management table; (para 42 “At 350, a total cost for fulfilling the print order based on the optimized solution can be calculated and provided to the client computer.”)
transmit the calculated cost to the terminal apparatus.(para 42)
Chatow does not teach a 3D printer. 
However, Shirakawa teaches a 3D printer receiving jobs. (para 81)
Chatow teaches determining prices of a consumable material per job in a 2D printer. 
The sole difference between Chatow and the claimed subject matter is that Chatow does not teach a 3D printer. 

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of the 3D printer of the Shirakawa for the 2 D printer of the Chatow. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Chatow and Shirakawa do not teach:
the basic fee column additionally lists a separate basic fee to be charged regardless of a usage amount for each one of the plurality of consumable materials listed in the consumable supply column;
However, Hagiwara teaches:
the basic fee column additionally lists a separate basic fee to be charged regardless of a usage amount for each one of the plurality of consumable materials listed in the consumable supply column; (para 45 and fig. 9 and 13 show that the there is a basic charge to be applied regardless of the amount of material consumed)
It would have been obvious to one of ordinary skill in the art at the effective filling date of the invention to charge a basic fee in Chatow in view of Shirakawa as taught by Hagiwara. Motivation to do so comes from the knowledge well known in the art that charging a basic fee would set boundaries to the minimum amount of material used for submitting a printer order. 
As to claim 2, Chatow in view of Shirakawa, further in view of Hagiwara teach all the limitations of claim 1 as discussed above.
Chatow further teaches:
wherein unit prices in the unit price column of the unit price management table are respectively associated with a plurality of ranges of the usage amount of each consumable material listed in the consumable supply column. (para 12-14 and 20, show that the system determines prices per page and based on different types of paper) 
As to claim 3, Chatow in view of Shirakawa, further in view of Hagiwara teach all the limitations of claim 2 as discussed above. 
Chatow further teaches:
wherein among the unit prices respectively associated with the plurality of ranges, a unit price associated with a first range that corresponds to a larger usage amount of a consumable material than a second range is made lower than a unit price associated with the second range. (para 24  show that the system is able to apply a discount to a big order which would lower the unit price of the material) 
As to claims 4, 5 and 6 Chatow in view of Shirakawa, further in view of Hagiwara teach all the limitations of claims 1, 2 and 3 as discussed above. 
Chatow further teaches:
the unit price management table includes a unit price to be charged per unit usage amount of a recording material used in a print apparatus, the unit price of the recording material being set as a unit price of one consumable material, and wherein the processor is programmed to calculate both the cost to be charged for use of the respective consumable material and a cost to be charged for use of the recording 
As to claims 7, 8 and 9 Chatow in view of Shirakawa, further in view of Hagiwara teach all the limitations of claims 1, 5 and 6 as discussed above. 
Chatow further teaches:
for the recording material, the basic fee is set to zero (Para 14 show that there is no basic fee to be charged)
As to claim 11, Chatow in view of Shirakawa, further in view of Hagiwara teach all the limitations of claim 1 as discussed above. 
Chatow does not teach:
wherein a first material that requires a more difficult nozzle cleaning in the 3D printer than a second material is associated with a higher basic fee than a basic fee associated with the second material.
However, Shirakawa teaches:
wherein a first material that requires a more difficult nozzle cleaning in the 3D printer than a second material is associated with a higher basic fee than a basic fee associated with the second material. (para 81, fig 6A-B, the cost is determined based on different factors like if the nozzle requires cleaning after the use of a specific material)
 It would have been obvious to one having skill in the art at the effective filling date of the invention to add a fixed price ranges in Miyamoto as taught by Gorham. Motivation to do so comes from the knowledge well known in the art that doing so would 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ZEINA ELCHANTI/           Examiner, Art Unit 3628